                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MICHAEL S. HOSKINS,

                       Plaintiff,

       v.                                                     Case No. 18-C-413

OFFICER HOLZHUETER, et al.,

                       Defendants.


                                     DECISION AND ORDER


       This matter comes before the court on pro se Plaintiff Michael Hoskins’ Motion to File an

Amended Complaint (ECF No. 55) and Motion to Amend the Complaint (ECF No. 54). After

reviewing the January 25, 2018 recording of his cell, Hoskins seeks to add Officer Chamberlain to

the complaint as a defendant. Hoskins allegations against Officer Chamberlain in his Motion to

Amend the Complaint mirror his allegations against Officer Buboltz in his first amended

complaint—that Officer Chamberlain allegedly used unnecessary force while stripping Hoskins out

of his clothes, including his underwear, resulting in bleeding and bruising to Hoskins’ groin.

       Hoskins’ previous attempt to amend his complaint and add Officer Chamberlain was denied

because he failed to attach the proposed amended pleadings to his motion pursuant to Civil L.R.

15(b). ECF No. 53. Although Hoskins attached a proposed amended complaint to his Motion to

File an Amended Complaint this time, the attached complaint itself makes no mention of Officer

Chamberlain and appears to be a copy of Hoskins’ first amended complaint previously filed on

August 14, 2018. ECF Nos. 35, 55-1. Instead, Hoskins only sets forth his allegations against

Officer Chamberlain in his Motion to Amend the Complaint.
       Rather than delay the ultimate resolution of this case any further by requiring Hoskins to re-

file an amended complaint in a manner that complies with the local rules, the court will grant leave

for Hoskins to amend his complaint via his Motion to Amend the Complaint. Given the fact that

Hoskins’ claim against Officer Chamberlain is identical to his claim against Officer Buboltz, Hoskins’

allegations, taken as true as is required at this stage, are sufficient to state a claim for cruel and

unusual punishment against Officer Chamberlain for the same reasons stated in the court’s prior

screening order. See ECF No. 36 at 3–4.

       IT IS THEREFORE ORDERED that Hoskins’ Motion to Amend the Complaint (ECF

No. 54) is GRANTED and Hoskins’ Motion to File an Amended Complaint (ECF No. 55) is

DENIED.

       IT IS FURTHER ORDERED that Officer Chamberlain be added to this case as a

defendant.

       IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of Hoskins’

first amended complaint (ECF No. 35), Hoskins’ Motion to Amend the Complaint (ECF No. 54),

and this order upon Officer Chamberlain of the Waukesha County Sheriff’s Department pursuant to

Federal Rule of Civil Procedure 4. Plaintiff is advised that Congress requires the U.S. Marshals

Service to charge for making or attempting such service. 28 U.S.C. § 1921(a). The current fee for

waiver-of-service packages is $8.00 per item mailed. The full fee schedule is provided at 28 C.F.R.

§§ 0.114(a)(2), (a)(3). Although Congress requires the court to order service by the U.S. Marshals

Service precisely because in forma pauperis plaintiffs are indigent, it has not made any provision for

these fees to be waived either by the court or by the U.S. Marshals Service.




                                                  2
       IT IS FURTHER ORDERED that Officer Chamberlain shall file a responsive pleading to

the amended complaint (ECF No. 35) and the allegations contained in Hoskins’ Motion to Amend

the Complaint (ECF No. 54).

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

       IT IS FURTHER ORDERED that once all Defendants have filed an answer, the Clerk

shall enter a scheduling order setting the deadline for discovery six months after all Defendants have

filed an answer and the deadline for dispositive motions 30 days thereafter.

       SO ORDERED this 24th day of October, 2018.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                  3
